Title: From George Washington to Major General Nathanael Greene, 14 July 1780
From: Washington, George
To: Greene, Nathanael


					
						D. Sir
						Hd Qrs [Preakness, N.J.] 14th July 1780
					
					You will be pleased to send Mr Olney to New London to receive the arms Cloaths and ammunition which is expected there by the French fleet. They will probably be convoyed by a frigate, or two—to the Captain of which Mr Olney will apply with the Inclosed Letter. He will take measures to have them fowarded to the army with all possible expedition, by applying to the Magistrates to impress waggons and by every other expedient He can employ. I send you a letter to Gr Trumbull requesting the assistance of His authority; but Mr Olny should be doing every thing he can in the mean time—You will send on the letter by an express with orders to make all the dispatch possible that the Governor’s orders may meet Mr Olney on his arrival at New London. I consider it as of very great importance that these articles should arrive with the army as soon as possible—Mr Olney in his way may call upon General Parsons for his advice and ⟨a⟩id. I am Sir Yr most Obedt ser.
					
						P.S. I wish the ready made Cloaths and about ten thousand of the arms to be first forwarded—the materials for cloathing can succeed & lastly the remainder of the arms.
					
				 